19 N.Y.3d 856 (2012)
969 N.E.2d 780
946 N.Y.S.2d 561
2012 NY Slip Op 74679
In the Matter of DESTINY EE., a Child Alleged to be Permanently Neglected.
ULSTER COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
KAREN FF., Appellant. (And Other Proceedings.)
Motion No: 2012-293
Court of Appeals of New York.
Submitted March 26, 2012.
Decided May 31, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution.